DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on March 14th, 2022, has been entered. The Applicant has amended claims 1, 7, 8, 10, 16, 18, and 20. Claims 2-5, 9, 11-14 are as original. Claim 21 has been newly added. Claims 6, 15, 17, and 19 were cancelled. The limitations of claims 15 and 17 were incorporated into claim 10. Accordingly, claims 1-5, 7-14, 16, 18 and 20-21 are pending. Claims 8 and 21 are objected to. Claims 10-14 and 16 are allowed. 
Response to Remarks
Applicant’s arguments filed on 03/14/2022 have been fully considered but many are not persuasive.
The Examiner notes that the Applicant has incorporated the claim language from previously objected to claims 8 and 17 into claims 10 and 21. Applicant’s amendment to claim 10 has overcome the prior art rejection. Claim 10 is hereby allowed. Claims 11-14 and 16 are allowed based on their dependency from Claim 10. Similar to claim 8, claim 21 is objected to. The Examiner notes that should the claimed limitations present in claim 8, and 21 be incorporated into claims 1 and 18, these independent claims and their subsequent dependent claims would become allowable. 
With respect to Hiroyuki, (See Applicant’s Response, pages 9-10, “Rejections under 35 U.S.C. 102(a)(1)”), Applicant argues that the examiner has failed to make a prima facie case of anticipation for claim 7, whose language has now been incorporated into claim 1. 
On pages 7-10 of Applicant’s response, applicant argues that the examiner has failed to establish a proper prima facie case of anticipation because the location-based movement of Mabuchi’s seats does not meet the claimed “when the vehicle is approaching the location”. MPEP § 2111 discusses proper claim interpretation, including giving claims their broadest reasonable interpretation in light of the specification during examination. Under broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. The requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” As stated in the previous office action, Hiroyuki, in view of Mabuchi, discloses that upon nearing the location, as taught by Mabuchi, the vehicle seats are swiveled. The BRI of claim 7, and amended claim 1, do not preclude that the seats might not be swiveled if the vehicle comes to a complete stop for the disembarkation of passengers and since the vehicle will not be stopping as it approaches the location when the seats also swivel in the first example provided in paragraphs 77-79. The alternate example presented by Mabuchi in paragraph 81 is a different conclusion reached by paragraph 80, that concludes the train of ideas presented in paragraphs 77-79, where the seat swiveling can occur for either the visibility improvement mode, or the motion sickness prevention mode, as expressed in paragraph 76. While the examiner appreciates that paragraphs 77-79 focus on when the vehicle arrives at the destination but as paragraph 77 illustrates, the seat swiveling can also occur when the vehicle is approaching the destination, this is commensurate with the scope of the claim. Hiroyuki and Mabuchi are of the same field of endeavor as they both teach a vehicle seat mechanism that seeks to treat motion sickness by shifting the seat. Hiroyuki discloses alleviating sickness by vibrating the seat, and Mabuchi teaches alleviating sickness by rotating the seat. The rejections for claim 7, and amended claim 1, are based on two references and the arguments presented fail to address the combined teaching of the applied references and are considered to attack the references individually, see MPEP 2145 IV. In the Applicant’s Remarks, on pages 7 and 8 the Applicant argues that Mabuchi does not teach alleviating motion sickness by rotating the seat as the vehicle approaches the location while doing so the Applicant does not address how Mabuchi’s seat rotation combines with Hiroyuki’s seat motion as Hiroyuki’s vehicle approaches a spot on the road. The Applicant suggests that they agree that the combination of Hiroyuki and Mabuchi teaches that the movement of the vehicle seat, which both references utilize to treat motion sickness, is affected based on the vehicle’s behavior, meaning the vehicle’s movement relative to a location on the road. As per MPEP 2145 III, the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art. The Examiner maintains that to those of ordinary skilled in the art, it would be obvious to take the features of altering the seat movement due to the vehicle’s proximity to a location on the road, taught by both Hiroyuki and Mabuchi, and combine them together. The Applicant suggests on page 9 of their Remarks that Mabuchi does not teach or suggest that “the intensity variable increases the intensity of the inurement actions over N number of times when the vehicle is approaching the location.” Respectively, the Examiner notes that Mabuchi is not being utilized to teach all of these limitations. Mabuchi was only used to teach adjusting the seats when the host vehicle is approaching the destination. Further, the fact that Mabuchi has a different reason for making a seat adjustment when the vehicle reaches its destination (approaches a location) does not prevent Mabuchi from being combinable with Hiroyuki or that the combination would not be obvious, because both Hiroyuki and Mabuchi are within the same field of endeavor. Therefore, the swiveling of the vehicle’s seats of Mabuchi as the vehicle approaches a destination is considered to meet the claimed “when the vehicle is approaching the location”. Therefore, Mabuchi’s swiveling seats do meet the broadest reasonable interpretation of the “when the vehicle is approaching the location”, and the rejection of claim 7, and amended claim 1, as being anticipated by Hiroyuki, in view of Mabuchi, is maintained. Further the Applicant argues that for claim 7, the “visual target” that the Examiner considers to represent a location is not a location. Respectively, the Examiner notes that since the device of Mabuchi measures whether the vehicle is closing in on or moving away from the visual target, the visual target relating to a physical location on the Earth, the visual target represents a location. As was noted earlier the swiveling of the seats corresponds to a motion sickness prevention mode. Claims 2-5, 7, and 9 which depend upon claim 1 are similarly rejected as being unpatentable over Hiroyuki, in view of Mabuchi. Similarly, to claim 1, claims 18 and 20 are rejected as being unpatentable over Hiroyuki, in view of Mabuchi. 
Allowable Subject Matter
Claims 8 and 21, are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.
Claims 10-14 and 16 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hiroyuki et al., JP2006027347A, further in view of Mabuchi et al., US 20090164073 A1, hereinafter referred to as Hiroyuki and Mabuchi, respectively (Translations provided by Google).
As per claim 1
Hiroyuki discloses a computer-implemented method for alleviating sensory conflict in a vehicle, comprising (The riding comfort improving apparatus according to claim 1, wherein the behavior detection unit…The behavior detecting means 14 is constituted by, for example, a
CPU…behavior detection unit 14 calculates…Then, the motion sickness prevention apparatus 10
determines the vibration generation location (where sensory conflict includes nausea, motion
sickness, incapacitation, or disorientation)- See at least Hiroyuki claim 2, ¶36, ¶43, and ¶46),
identifying a sensory event based on data from vehicle systems or vehicle sensors of the vehicle
(Further, the control means 16 changes the generation interval of vibrations to be generated by
the vibration generation means 15 in accordance with the vehicle behavior detected by the
behavior detection means 14. For example, the control means 16 shortens the vibration
generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle
becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration
generation interval is not limited to this. For example, the control unit 16 may increase the
vibration generation interval as the degree of acceleration / deceleration or right / left turn of
the vehicle becomes steeper. Further, the number of vibrations may be changed so that the
number of times of acceleration / deceleration and right / left turns is increased once when the
degree of acceleration / deceleration and left / right turn is weak, and the number of times of
vibration is increased as the speed becomes steep (where sensory event can include acceleration,
turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41), identifying a sensory conflict for a vehicle occupant based on the sensory event at a location (The
behavior detecting means 14 is adapted to obtain road information about the route guided by the
navigation means 12 from the navigation means 12 when the navigation means 12 is performing
the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines
the vibration generation location (where sensory conflict includes nausea, motion sickness,
incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an
inurement action to alleviate an impact of the sensory conflict on the vehicle occupant (The
behavior detecting means 14 is adapted to obtain road information about the route guided by the
navigation means 12 from the navigation means 12 when the navigation means 12 is performing
the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines
the vibration generation location (where sensory conflict includes nausea, motion sickness,
incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an
actuation schedule for performing the inurement action an N number of times for a
predetermined amount of time (Then, the motion sickness prevention device 50 determines the
vibration generation location, intensity, generation interval, frequency, and number of times
according to the future behavior of the vehicle predicted in S64 and the deviation of the posture
of the occupant determined in S66 - See at least Hiroyuki ¶66), and determining an intensity variable that varies an intensity (In the riding comfort improving apparatus according to the present invention, the control means changes the vibration intensity according to the behavior - See at least Hiroyuki ¶17), of inurement actions performed the N number of times (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), wherein the intensity variable increases the intensity of the inurement
actions (For example, the control unit 16 may increase the vibration generation interval as the
degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper – See at
least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66), and applying the intensity variable to the actuation schedule (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the  relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval
as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper.
Further, the number of vibrations may be changed so that the number of times of acceleration /
deceleration and right / left turns is increased once when the degree of acceleration /
deceleration and left / right turn is weak, and the number of times of vibration is increased as the
speed becomes steep (where sensory event can include acceleration, turning, going over an
object or incline, etc. at a space and time) - See at least Hiroyuki ¶41), and controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration - See at least Hiroyuki ¶25 and ¶41).
Hiroyuki does not disclose when the vehicle is approaching the location.
Mabuchi teaches when the vehicle is approaching the location (When the host vehicle
reaches the destination (or the area near the destination)…motor drive unit 30 with a control
signal indicating a command to swivel the second-row driver-side seat 14 to the frontward-oriented position, and provides the motor drive unit 34 with a control signal indicating a
command to swivel the second-row passenger-side seat 18 to the frontward-oriented
position…the motion sickness prevention mode– See at least Mabuchi Fig. 5A and Fig. 5B ¶77 -79).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a
result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or
retreated from a location.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations by a system that can detect whether the vehicle is approached or retreating from a
location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be
varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
As per claim 3
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki further discloses wherein the sensory event is determined based on
environmental data or navigational data associated with the location (Fig 1, Imaging
means 13 for imaging the external environment of the vehicle - See at least Hiroyuki Fig.
1 and Page 1, second paragraph).
As per claim 5
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki further discloses wherein the sensory event is based on an attraction at the
location (the behavior detecting means has a configuration for detecting the behavior
based on an output of the navigation means - See at least Hiroyuki ¶11).
As per claim 7
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki further discloses wherein the intensity variable decreases the intensity of the inurement actions (Of course, the relationship between the behavior of the vehicle and the intensity of vibration is not limited to this. For example, the control means 16 may weaken the intensity of vibration as the degree of acceleration / deceleration or right / left turn of the vehicle is steep – See at least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66). 
Hiroyuki does not disclose when the vehicle is retreating from the location.
Mabuchi teaches when the vehicle is retreating from the location (Has vehicle moved away from visual target…swivel seat to forward oriented position– See at least Mabuchi Fig 10, S14-16).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a
result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or
retreated from a location.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations by a system that can detect whether the vehicle is approached or retreating from a
location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be
varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
As per claim 9
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki further discloses wherein the haptic device is located in the seat of the vehicle that is occupied by the vehicle occupant and wherein the inurement action causes a movement in the
seat (In addition, the riding comfort improving device of the present invention includes pressure
detection means for detecting pressure applied to the seat, and the control means is based on the
distribution of the pressure detected by the pressure detection means. It has the structure which
controls generation | occurrence | production of the said vibration… in the riding comfort
improving device of the present invention, the vibration generating means has a configuration
provided on the seat of the vehicle - See at least Hiroyuki ¶23 and ¶25).
As per claim 18
Hiroyuki discloses a non-transitory computer readable storage medium storing instruction that when executed by a computer, which includes a processor perform a method, the method comprising (The riding comfort improving apparatus according to claim 1, wherein the behavior detection unit…The behavior detecting means 14 is constituted by, for example, a
CPU…behavior detection unit 14 calculates…Then, the motion sickness prevention apparatus 10
determines the vibration generation location (where sensory conflict includes nausea, motion
sickness, incapacitation, or disorientation)- See at least Hiroyuki claim 2, ¶36, ¶43, and ¶46), identifying a sensory event based on data from vehicle systems or vehicle sensors of the vehicle
(Further, the control means 16 changes the generation interval of vibrations to be generated by
the vibration generation means 15 in accordance with the vehicle behavior detected by the
behavior detection means 14. For example, the control means 16 shortens the vibration
generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle
becomes steep. Of course, the relationship between the behavior of the vehicle and the vibration
generation interval is not limited to this. For example, the control unit 16 may increase the
vibration generation interval as the degree of acceleration / deceleration or right / left turn of
the vehicle becomes steeper. Further, the number of vibrations may be changed so that the
number of times of acceleration / deceleration and right / left turns is increased once when the
degree of acceleration / deceleration and left / right turn is weak, and the number of times of
vibration is increased as the speed becomes steep (where sensory event can include acceleration,
turning, going over an object or incline, etc. at a space and time) - See at least Hiroyuki ¶41), identifying a sensory conflict for a vehicle occupant based on the sensory event at a location (The
behavior detecting means 14 is adapted to obtain road information about the route guided by the
navigation means 12 from the navigation means 12 when the navigation means 12 is performing
the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines
the vibration generation location (where sensory conflict includes nausea, motion sickness,
incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an
inurement action to alleviate an impact of the sensory conflict on the vehicle occupant (The
behavior detecting means 14 is adapted to obtain road information about the route guided by the
navigation means 12 from the navigation means 12 when the navigation means 12 is performing
the route guidance of the vehicle, Then, the motion sickness prevention apparatus 10 determines
the vibration generation location (where sensory conflict includes nausea, motion sickness,
incapacitation, or disorientation) - See at least Hiroyuki ¶11, ¶34, and ¶46), determining an
actuation schedule for performing the inurement action an N number of times for a
predetermined amount of time (Then, the motion sickness prevention device 50 determines the
vibration generation location, intensity, generation interval, frequency, and number of times
according to the future behavior of the vehicle predicted in S64 and the deviation of the posture
of the occupant determined in S66 - See at least Hiroyuki ¶66), and determining an intensity variable that varies an intensity (In the riding comfort improving apparatus according to the present invention, the control means changes the vibration intensity according to the behavior - See at least Hiroyuki ¶17), of inurement actions performed the N number of times (Then, the motion sickness prevention device 50 determines the vibration generation location, intensity, generation interval, frequency, and number of times according to the future behavior of the vehicle predicted in S64 and the deviation of the posture of the occupant determined in S66 - See at least Hiroyuki ¶66), wherein the intensity variable increases the intensity of the inurement
actions (For example, the control unit 16 may increase the vibration generation interval as the
degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper – See at
least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66), and applying the intensity variable to the actuation schedule (Further, the control means 16 changes the generation interval of vibrations to be generated by the vibration generation means 15 in accordance with the vehicle behavior detected by the behavior detection means 14. For example, the control means 16 shortens the vibration generation interval as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steep. Of course, the  relationship between the behavior of the vehicle and the vibration generation interval is not limited to this. For example, the control unit 16 may increase the vibration generation interval
as the degree of acceleration / deceleration or right / left turn of the vehicle becomes steeper.
Further, the number of vibrations may be changed so that the number of times of acceleration /
deceleration and right / left turns is increased once when the degree of acceleration /
deceleration and left / right turn is weak, and the number of times of vibration is increased as the
speed becomes steep (where sensory event can include acceleration, turning, going over an
object or incline, etc. at a space and time) - See at least Hiroyuki ¶41), and controlling a haptic device to perform the inurement action according to the actuation schedule in response to the vehicle occupant being located in a seat of the vehicle (In addition, the riding comfort improving device of the present invention includes pressure detection means for detecting pressure applied to the seat, and the control means is based on the distribution of the pressure detected by the pressure detection means. It has the structure which controls generation | occurrence | production of the said vibration - See at least Hiroyuki ¶25 and ¶41).
Hiroyuki does not disclose when the vehicle is approaching the location.
Mabuchi teaches when the vehicle is approaching the location (When the host vehicle
reaches the destination (or the area near the destination)…motor drive unit 30 with a control
signal indicating a command to swivel the second-row driver-side seat 14 to the frontward-oriented position, and provides the motor drive unit 34 with a control signal indicating a
command to swivel the second-row passenger-side seat 18 to the frontward-oriented
position…the motion sickness prevention mode– See at least Mabuchi Fig. 5A and Fig. 5B ¶77 -79).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a
result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or
retreated from a location.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations by a system that can detect whether the vehicle is approached or retreating from a
location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be
varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
As per claim 20
Hiroyuki, in view of Mabuchi, discloses [t]he non-transitory computer readable storage medium of claim 18, and Hiroyuki further discloses wherein the intensity variable decreases the intensity of the inurement actions (Of course, the relationship between the behavior of the vehicle and the intensity of vibration is not limited to this. For example, the control means 16 may weaken the intensity of vibration as the degree of acceleration / deceleration or right / left turn of the vehicle is steep – See at least Hiroyuki ¶41), over the N number of times (and number of times– See at least Hiroyuki ¶66). 
Hiroyuki does not disclose when the vehicle is retreating from the location.
Mabuchi teaches when the vehicle is retreating from the location (Has vehicle moved away from visual target…swivel seat to forward oriented position– See at least Mabuchi Fig 10, S14-16).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a
result of vehicle motions. Mabuchi teaches a motion sickness device that moves a vehicle’s seat to alleviate motion sickness when the invention detects that the vehicle has approached or
retreated from a location.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations by a system that can detect whether the vehicle is approached or retreating from a
location that can cause motion sickness, as taught by Mabuchi, since treatment can and should be
varied to ensure proper and prompt inurement is provided to the vehicle’s occupant.
Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Mabuchi, as applied to claims 1 above, and further in view of Sweeney et al., US-20170313326-A1, hereinafter referred to as Hiroyuki, Mabuchi and Sweeney, respectively.
As per claim 2
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki does not disclose wherein the inurement action approximates motion of
the vehicle occupant experienced by the vehicle occupant in response to the sensory
event.
Sweeney teaches wherein the inurement action approximates motion of the
vehicle occupant experienced by the vehicle occupant in response to the sensory event
(The seat response system 397 can include haptic seat technology that can provide
vibrational or other tactile feedback to the passenger via the seats. For example, haptic
seats can provide vibrational pulses to the whole seat, or select portions of the seat based
on the maneuver (e.g., left side or right side to indicate turns, upper portion to indicate
acceleration, and forward seat cushion to indicate braking). Furthermore, the sensory
stimulation system 300 can vary an intensity or strength of the haptic feedback and/or
vibrational pulses based on an intensity or strength of the maneuver - See at least
Sweeney ¶61).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person is sitting in the
vehicle’s chair requires inurement as a result of detected and predicted vehicle motions.
Sweeney teaches a motion sickness prevention apparatus that simulates the motion of a
vehicle, using a seat, as it traveled when it is stationary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations based on actual and predicated vehicle motion by simulations of the vehicle’s
behavior delivered to the passenger using a vibrating seat, as taught by Sweeney, to ensure that
the treatment the passenger was receiving through their seat was for the predicted and actual
motion of the vehicle.
Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Mabuchi, as applied to claims 1 above, and further in view of Myers et al., US 10095229 B2, hereinafter referred to as Hiroyuki, Mabuchi and Myers, respectively
As per claim 4
Hiroyuki, in view of Mabuchi, discloses [t]he computer-implemented method of claim 1, and Hiroyuki does not disclose wherein the sensory event is experienced by the vehicle
occupant when the vehicle occupant is remotely located from the vehicle.
Myers teaches wherein the sensory event is experienced by the vehicle occupant when
the vehicle occupant is remotely located from the vehicle (determining, by the vehicle control
system, whether the passenger is impaired while the passenger is outside of the vehicle – See at
least Myers Claim 11).
Hiroyuki discloses a motion sickness apparatus that utilizes seat vibrations to treat
passengers sitting in seats when the invention identifies that a person requires inurement as a
result of vehicle motions. Myers teaches a vehicle motion sickness treatment apparatus that can
detect is a passenger has entered the vehicle with a sensory conflict caused by a sensory event.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Hiroyuki, treating motion sickness using
seat vibrations by a system that can detect whether the cause of the motion sickness occurred
outside the vehicle, as taught by Myers, to ensure proper and prompt inurement is provided to the
vehicle’s occupant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668